Exhibit 10.33

MEAD JOHNSON

KEY INTERNATIONAL PENSION PLAN

Effective as of February 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page I.   DEFINITIONS    2   1.01    “Actuarial Equivalent”    2   1.02   
“Annual Rate of Compensation”    2   1.03    “BMS”    2   1.04    “Board”    2  
1.05    “Code”    2   1.06    “Committee”    2   1.07    “Company”    2   1.08
   “Deferred Retirement Date”    2   1.09    “Designated Joint Pensioner”    3  
1.10    “Disability” or “Disabled”    3   1.11    “Disability Determination
Date”    3   1.12    “Earliest Retirement Date”    3   1.13    “Early Retirement
Date”    3   1.14    “Effective Date”    3   1.15    “ERISA”    3   1.16   
“Excess Severance Payments”    3   1.17    “Final Annual Salary”    3   1.18   
“Foreign Affiliated Company”    3   1.19    “Home Country”    4   1.20    “Home
Country Plan”    4   1.21    “Key Employee”    4   1.22    “Normal Retirement
Date”    4   1.23    “Other Participating Employer Benefits”    4   1.24   
“Participant”    4   1.25    “Participating Employer”    4   1.26    “Pay”    4
  1.27    “Plan”    4   1.28    “Prior BMS Plan”    4   1.29    “Regional
Pension Participant”    4   1.30    “Replication Program Participant”    5  
1.31    “Retirement Income”    5   1.32    “Section 409A Participant”    5  
1.33    “Section 409A Specified Employee”    5   1.34    “Separation from
Service”    5   1.35    “Social Security Amounts”    6   1.36    “Supplemental
Program Participant”    6   1.37    “United States”    6   1.38    “U.S.
Participant”    6   1.39    “U.S. Retirement Plan”    6   1.40    “Year of
Service”    6   1.41    “Year of Vesting Service”    7

 

i



--------------------------------------------------------------------------------

II.   ELIGIBILITY & PARTICIPATION    7   2.01    Regional Pension Participants
   7   2.02    Replication Program Participants    7   2.03    Supplemental
Program Participants    7   2.04    Non-Duplication of Benefits    7 III.   PLAN
BENEFITS    7   3.01    General    7   3.02    Currency    7   3.03    Source of
Payments    8 IV.   KEY REGIONAL PENSION COMPONENT    8   4.01    Normal
Retirement Benefits    8   4.02    Early Retirement Benefits    9   4.03   
Deferred Retirement Benefits    10   4.04    Death Benefits    10   4.05   
Disability Benefits    11   4.06    Termination of Service Prior to Earliest
Retirement Date    12   4.07    Payment of Retirement Income    13 V.   KEY
INTERNATIONAL REPLICATION PROGRAM    15   5.01    Purpose    15   5.02    Home
Country Plans    15   5.03    Retirement Date    15   5.04    Retirement Income
   15   5.05    Vested Benefits    16   5.06    Other Benefits    16   5.07   
Payment of Benefits    16   5.08    Tax Treatment    16 VI.   KEY INTERNATIONAL
SUPPLEMENTAL PROGRAM    16   6.01    Purpose    16   6.02    Home Country Plans
   17   6.03    Retirement Income    17   6.04    Vested Benefits    17   6.05
   Payment of Benefits    17   6.06    Tax Treatment    17 VII.   SPECIAL
PROVISIONS APPLICABLE TO SECTION 409A PARTICIPANTS AND OTHER U.S. PARTICIPANTS
   17   7.01    Participants Covered    17   7.02    Death Benefits    18   7.03
   Payment of Retirement Income    18   7.04    Legal Status    20 VIII.  
AMENDMENT AND TERMINATION    20   8.01    Amendment    20

 

ii



--------------------------------------------------------------------------------

  8.02    Termination    20 IX.   THE COMMITTEE    20   9.01    Membership    20
  9.02    Committee Powers    21   9.03    Committee Actions    21   9.04   
Delegation    21   9.05    Limitation of Liability    22 X.   MISCELLANEOUS
PROVISIONS    22   10.01    Alienation of Benefits Prohibited    22   10.02   
No Employment Rights Granted    22   10.03    No Additional Rights    22   10.04
   Incapacity    22   10.05    Missing Payees    22   10.06    Correction of
Errors    22   10.07    Jurisdiction    22   10.08    Invalidity    23   10.09
   Number and Gender    23   10.10    Headings    23

 

iii



--------------------------------------------------------------------------------

Mead Johnson Key International Pension Plan

On December 28, 1976, the Board of Directors of Bristol-Myers Service Ltd.
established the Bristol-Myers Service Ltd. Pension Plan (the “BMS Ltd. Plan”)
for the purpose of providing an adequate benefit in retirement to mobile
non-U.S. employees who, based on the tenure and regulatory landscape of their
assignments, were unable to accrue an adequate pension in their assigned
location. The BMS Ltd. Plan was restated effective May 1, 1988 as the
Bristol-Myers Key International Pension Plan and was further amended effective
January 1, 1992 to, among other things, reflect the assumption of liabilities
from the Squibb Universal Retirement Income Plan in connection with the
Bristol-Myers Squibb Company’s 1989 merger with Squibb Corporation, and to
update the actuarial factors used in the BMS Ltd. Plan. At that time, the name
of the BMS Ltd. Plan was changed to the Bristol-Myers Squibb Company Key
International Pension Plan (the “BMS Key International Pension Plan”).

In 1995, to address the increasing volume of intra-regional transfers with
Europe, Asia and Latin America, BMS implemented a new benefit structure under
the BMS Key International Pension Plan, which was referred to as the
Bristol-Myers Squibb Key Regional Pension Plan (the “BMS Key Regional Pension
Plan”). The benefit structure under the BMS Key Regional Pension Plan was
substantially similar to the primary benefit structure under the BMS Key
International Pension Plan, except that it provides a reduced pension formula
that was considered to be more competitively aligned with the pension practices
of the target regions. Two additional benefit structures were subsequently
added; the BMS Key International Replication Program and BMS Key International
Supplemental Program, each of which is designed to provide certain key employees
of BMS who were transferred from one country to another with benefits that were
based on the benefits that were provided by their Home Country Plan prior to
their transfer. Collectively, the benefit structures under the BMS Key
International Pension Plan, the BMS Key Regional Pension Plan, the BMS Key
International Replication Program and the BMS Key International Supplemental
Program comprise the Bristol-Myers Squibb Key International Pension Plan.

The Bristol-Myers Squibb Company Key International Pension Plan was amended and
restated, effective January 1, 1995 to incorporate therein (i) the January 1,
1992 amendments to the BMS Key International Pension Plan, (ii) the substantive
provisions of the BMS Key Regional Pension Plan, BMS Key International
Replication Program and BMS Key International Supplemental Program benefit
structures and (iii) effective as of January 1, 2005, the applicable
requirements of section 409A of the U.S. Internal Revenue Code of 1986. At that
time, the Bristol-Myers Squibb Company Key International Pension Plan was
renamed the Bristol-Myers Squibb Key International Pension Plan (the “Prior BMS
Plan”).

Prior to the Effective Date, certain Key Employees of the Company who were
employed by BMS or the Company participated in the Prior BMS Plan. As of the
Effective Date, the Company assumed the obligation to pay, under this Plan, all
benefits accrued under the Prior BMS Plan with respect to Key Employees who were
active participants in the Prior BMS Plan as of the day immediately preceding
the Effective Date. Therefore, this Plan is a continuation and successor plan to
the Prior BMS Plan with respect to all such benefits accrued thereunder prior to
the Effective Date with respect to Key Employees who participated in the Prior
BMS Plan.



--------------------------------------------------------------------------------

Participation in this Plan is limited to Key Employees who were active
participants in the Prior BMS Plan as of the day immediately preceding the
Effective Date. No new Participants shall be admitted to the Plan after the
Effective Date.

 

I. DEFINITIONS

The following words and phrases, as used herein, have the following meanings
unless otherwise indicated:

 

1.01 “Actuarial Equivalent” means a benefit of equivalent value to the benefit
that would otherwise have been provided, unless otherwise specified in the Plan,
using the actuarial factors specified from time to time in the U.S. Retirement
Plan for such purpose (which factors are incorporated as part of this Plan).

 

1.02

“Annual Rate of Compensation” means the annual rate, as determined by the
Committee as of December 31 of each calendar year, of the regular salary or
wages of a Participant, without regard to any increase in such rate occurring
after the fifth anniversary of the Effective Date, plus all commissions, cash or
other cash awards, cash bonuses, overtime and shift differential, if any, paid
during the calendar year, but excluding (i) severance pay, (ii) any compensation
or benefits paid in a form other than cash, (iii) distributions of compensation
deferred during a prior calendar year and earnings thereon and (iv) short-term
and long-term incentive plan awards and distributions, such as restricted stock,
restricted stock units and stock options; except, however, that if a Participant
retires or is terminated prior to December 31st of a calendar year, the annual
rate of regular base salary or wages that will be used for purposes of
calculating the Annual Rate of Compensation for such calendar year will be the
annual rate, as determined by the Committee, as of the Participant’s last day of
work, and shall include the aggregate of the following amounts, if any, that
were paid to such Participant during the preceding calendar year (and no such
amounts, if any, that were paid to such Participant in the current calendar
year), namely, total commissions paid on the basis of sales, cash awards, sales
and middle management bonuses, other bonuses, service awards, overtime and shift
differential.

 

1.03 “BMS” means Bristol-Myers Squibb Company and any of its affiliates or
subsidiaries (other than the Company), and any successor thereto.

 

1.04 “Board” means the Board of Directors of the Company.

 

1.05 “Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
applicable U.S. Treasury regulations promulgated thereunder.

 

1.06 “Committee” means the committee appointed by the Board to administer this
Plan, as described under Article IX.

 

1.07 “Company” means Mead Johnson & Company or any successor thereto.

 

1.08 “Deferred Retirement Date” means the retirement date described in
Section 4.03(a).

 

2



--------------------------------------------------------------------------------

1.09 “Designated Joint Pensioner” means a Participant’s surviving spouse or any
beneficiary designated by a Participant in writing to receive amounts determined
under Section 4.04 or Section 4.07.

 

1.10 “Disability” or “Disabled” means a Participant’s absence from work for a
continuous period of at least 26 weeks as a result of inability, due to illness
or injury, to perform the essential functions of his position or any other
position offered to the Participant by a Participating Employer for which the
Participant is reasonably qualified by virtue of his education, training and
experience; provided, however, that a Participant will not be considered
Disabled if he or she is working at any other job at a Participating Employer
(or at any other employer) or earning self-employment income.

 

1.11 “Disability Determination Date” means the date that the Committee deems a
Participant to be Disabled, in accordance with Section 4.05; provided, however,
that the Disability Determination Date shall not be earlier than the last day of
the 26 week period of continuous absence that gives rise to a finding of
Disability.

 

1.12 “Earliest Retirement Date” means the earliest age on which a Participant
can retire and commence receiving Retirement Income under the Plan.

 

1.13 “Early Retirement Date” means the retirement date described in
Section 4.02(a).

 

1.14 “Effective Date” means February 1, 2009.

 

1.15 “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and any applicable U.S. Department of Labor regulations promulgated
thereunder.

 

1.16 “Excess Severance Payments” means the excess of (a) the aggregate amount of
any severance and/or indemnity payments that an involuntarily terminated
Participant is entitled to receive under any severance and/or indemnity plan,
scheme or agreement of a Participating Employer over (b) the aggregate amount of
severance payments that would have been payable to the Participant under the
Company’s United States severance plan had the Participant been eligible to
participate in that plan.

 

1.17 “Final Annual Salary” means a Participant’s average Annual Rate of
Compensation during the five consecutive year period, occurring in the last ten
years of his employment with BMS or a Participating Employer, which produces the
highest average Annual Rate of Compensation; provided, however, that in no event
shall an increase in a Participant’s Annual Rate of Compensation after the fifth
anniversary of the Effective Date be taken into account for the determination of
Final Average Salary. Participants’ Final Annual Salary will be converted to
United States dollars for each year of the five consecutive year period used to
calculate such Participant’s Final Annual Salary using the currency exchange
rate in effect on December 31 of such year.

 

1.18 “Foreign Affiliated Company” means any subsidiary or affiliate of the
Company that is located outside the United States.

 

3



--------------------------------------------------------------------------------

1.19 “Home Country” means the country in which a Key Employee regularly
performed services for a Foreign Affiliated Company prior to a transfer to a
Participating Employer located in another country.

 

1.20 “Home Country Plan” means a pension, retirement or similar plan maintained,
or contributed to, by a Foreign Affiliated Company on behalf of a Key Employee
in the Key Employee’s Home Country.

 

1.21 “Key Employee” means any person regularly rendering services for a
Participating Employer as of the Effective Date, on a full-time basis, as a
director or officer or in any managerial capacity, excluding any person deemed
to be performing services on a part-time, seasonal or irregular basis.

 

1.22 “Normal Retirement Date” means the retirement date described in
Section 4.01(a).

 

1.23 “Other Participating Employer Benefits” means any benefit paid on
retirement, disability, or termination of service (other than Social Security
Amounts), which is provided by a Participating Employer by reason of law or
otherwise, or is attributable in whole or in part to contributions made or
premiums paid by a Participating Employer directly or indirectly, or by reason
of taxes paid by a Participating Employer. Other Participating Employer Benefits
will also include indemnity payments funded by a Participating Employer, which
are payable or paid upon a Participant’s transfer, termination of services or
retirement, actuarially adjusted, as appropriate.

 

1.24 “Participant” means a Regional Pension Participant, a Replication Program
Participant or a Supplemental Program Participant.

 

1.25 “Participating Employer” means the Company and any of its subsidiaries or
affiliates, other than BMS.

 

1.26 “Pay” means, for purposes of Section 4.05, the aggregate of a Participant’s
monthly base salary or wages (excluding any sales commissions, bonuses or other
additional remuneration for which the Participant may be eligible) as of his
Disability Determination Date.

 

1.27 “Plan” means the Mead Johnson Key International Pension Plan, effective as
of February 1, 2009, as set forth in this document, and as the same may be
amended from time to time.

 

1.28 “Prior BMS Plan” means Bristol-Myers Squibb Key International Pension Plan,
Amended and Restated as of January 1, 1995, as in effect on January 31, 2009.

 

1.29 “Regional Pension Participant” means a Key Employee who meets the
requirements of Section 2.01 of the Plan, and whose Retirement Income will be
determined under the Key Regional Pension Component described in Article IV.

 

4



--------------------------------------------------------------------------------

1.30 “Replication Program Participant” means a Key Employee who meets the
requirements of Section 2.02 of the Plan, and whose Retirement Income will be
determined under the Key International Replication Program described in Article
V.

 

1.31 “Retirement Income” means the retirement benefits that are payable to a
Participant or Designated Joint Pensioner under the Plan.

 

1.32 “Section 409A Participant” means a U.S. Participant who accrued benefits
under the Prior BMS Plan after December 31, 2004 that are subject to the
requirements of Code section 409A. For this purpose, a benefit accrued under the
Prior BMS Plan after December 31, 2004 is subject to Code section 409A as
follows:

 

  (a) In the case of Regional Pension Participant or a Replication Program
Participant who is a U.S. Participant because he or she is a citizen or lawful
permanent resident of the United States performing services for a Participating
Employer that is a Foreign Affiliated Company, a benefit accrued during a
taxable year after December 31, 2004 is subject to Code section 409A to the
extent that such accrued benefit would not have been excludable from gross
income for United States tax purposes under Code section 911(a)(1) if it had
been paid in the year accrued due to the fact that the amount of the accrued
benefit, when added to the amount of foreign earned income (within the meaning
of Code section 911(b)(1), without regard to Code section 911(b)(1)(B)(iv))
actually excluded from such U.S. Participant’s gross income under Code section
911(b)(1) for such taxable year, would have exceeded the maximum exclusion
amount under Code section 911(b)(2)(D) for such taxable year.

 

  (b) In the case of a Supplemental Program Participant who is a U.S.
Participant because he or she is a nonresident alien performing services for a
Participating Employer in the United States, a benefit accrued during a taxable
year after December 31, 2004 is subject to Code section 409A to the extent that
the Actuarial Equivalent lump sum value of such accrued benefit exceeds the
applicable dollar amount under Code section 402(g)(1)(B) ($16,500 for 2009).

 

  (c) In the case of a Supplemental Program Participant who is a U.S.
Participant because he or she is a citizen or lawful permanent resident of the
United States performing services for a Participating Employer in the United
States, such U.S. Participant’s entire benefit accrued during a taxable year
after December 31, 2004 is subject to Code section 409A.

 

1.33 “Section 409A Specified Employee” means a “specified employee”, within the
meaning of Code section 409A(a)(2)(B)(i) and U.S. Treasury regulation section
1.409A-1(h), as determined annually under the Company’s administrative procedure
for such determination for purposes of all plans subject to Code section 409A.

 

1.34 “Separation from Service” means a Section 409A Participant’s “separation
from service”, within the meaning of Code section 409A(a)(2)(A)(i) and U.S.
Treasury regulation section 1.409A-1(h), from a Participating Employer.

 

5



--------------------------------------------------------------------------------

1.35 “Social Security Amounts” means the single person’s benefits a Participant
would be eligible to receive upon application under any plan or scheme of
Government Social Insurance, National Insurance or any other state-administered,
public or semi-public system of retirement benefits (including U.S. Social
Security) as amended and as in effect at the time of the Participant’s actual
retirement or termination of service. Such amounts will be determined on the
basis of the Participant’s place of employment at the time of retirement or
termination of service and will include other similar amounts that he or she is
eligible to receive from other countries, and will not thereafter be changed
because either (i) the Participant changes his place of residence, (ii) the
legislation under which the Social Security Amounts are payable is later amended
or (iii) for any other reason.

 

1.36 “Supplemental Program Participant” means a Key Employee who meets the
requirements of Section 2.03 of the Plan, and whose Retirement Income will be
determined under the Key International Supplemental Program described in Article
VI.

 

1.37 “United States” or “U.S.” means the United States of America.

 

1.38 “U.S. Participant” means a Participant who is either a citizen or lawful
permanent resident of the United States (whether or not he or she performs
services for a Participating Employer located in the United States) or a
nonresident alien of the United States who performs services in the United
States for a Participating Employer. A U.S. Participant also includes a
surviving spouse or Designated Joint Pensioner of a U.S. Participant, or a
surviving spouse or Designated Joint Pensioner of a non-U.S. Participant if such
surviving spouse or Designated Joint Pensioner is either a citizen or lawful
permanent resident of the United States.

 

1.39 “U.S. Retirement Plan” means the Mead Johnson & Company Retirement Plan, as
may be amended from time to time, or any successor thereto.

 

1.40 “Year of Service” means each Year of Service credited under the Prior BMS
Plan. Solely for purposes of determining Years of Vesting Service, a
Participant’s Early Retirement Date and “Rule of 70” treatment under
Section 4.06(d), “Year of Service” shall also include each calendar year during
which a Participant completes at least 1,000 hours of service with a
Participating Employer while participating in this Plan. If a Participant does
not complete at least 1,000 hours of service with a Participating Employer
during his last year of Plan participation, the Participant will be credited
with a partial Year of Service for each such year equal to the Participant’s
actual hours of service during such year divided by 1,000. In no event will a
Participant’s total Years of Service exceed 40 years. With the approval of the
Committee, Years of Service may include:

 

  (a) Periods of service with a Participating Employer and/or an affiliate of a
Participating Employer prior to becoming a Participant.

 

  (b) Periods of approved leave of absence.

 

  (c) Periods of military service.

 

  (d) Periods of extended illness or Disability.

 

6



--------------------------------------------------------------------------------

  (e) Such other intervals of absence as may be determined appropriate by the
Committee.

 

1.41 “Year of Vesting Service” means all Years of Service computed in accordance
with Section 1.40; except, however, all periods of service with a Participating
Employer or a subsidiary or affiliate of a Participating Employer prior to
becoming a Participant in the Plan will also be taken into account.

 

II. ELIGIBILITY & PARTICIPATION

 

2.01 Regional Pension Participants. Each Key Employee who was a Regional Pension
Participant in the Prior BMS Plan on the day prior to the Effective Date will
continue to be a Regional Pension Participant in this Plan on the Effective
Date. No other Key Employees will be eligible to become a Regional Pension
Participant in this Plan.

 

2.02 Replication Program Participants. Each Key Employee who was a Replication
Program Participant in the Prior BMS Plan on the day prior to the Effective Date
will continue to be a Replication Program Participant in this Plan on the
Effective Date. No other Key Employees will be eligible to become a Replication
Program Participant in this Plan.

 

2.03 Supplemental Program Participants. Each Key Employee who was a Supplemental
Program Participant in the Prior BMS Plan on the day prior to the Effective Date
will continue to be a Supplemental Program Participant in this Plan on the
Effective Date. No other Key Employees will be eligible to become a Supplemental
Program Participant in this Plan.

 

2.04 Non-Duplication of Benefits. A Key Employee shall not be eligible to
participate in and accrue benefits in more than one of the Key International
Replication Program, Key Regional Pension Component or Key International
Supplemental Program in connection with the same Year of Service.

 

III. PLAN BENEFITS

 

3.01 General. Benefits payable under the Plan will be the amount determined
under Articles IV through VI below, as applicable.

 

3.02 Currency. Benefits will be calculated in United States dollars as of the
time benefits become payable. The Participant (or a surviving spouse in the case
of benefits under Section 4.04) may, subject to the approval of the Committee
and to any applicable legal restrictions, designate the currency in which Plan
benefits payable are to be paid and the place of payment, provided that such
designation is provided in writing to the Committee for approval at least thirty
(30) calendar days prior to the date benefits are scheduled to commence. In such
case, the conversion or exchange rate used to convert United States dollars into
the requested currency shall be determined as of the benefit commencement date,
or if the benefit commencement date is not a business day, as of the last
business day immediately preceding the benefit commencement date, based on the
applicable currency conversion rate published in the Wall Street Journal on such
date. Any such currency designation, if approved, will be irrevocable. If no
such currency designation is made, (or such designation is made, but is not
timely), Plan benefits will be paid in United States dollars on the benefit
commencement date, unless otherwise required by applicable law.

 

7



--------------------------------------------------------------------------------

3.03 Source of Payments. All amounts payable in accordance with this Plan shall
constitute a general unsecured obligation of the Company and the other
Participating Employers. Benefits payable under this Plan, as well as any
administrative costs related to the Plan, shall not be funded and shall be made
out of the general assets of the Company and the other Participating Employers.

 

IV. KEY REGIONAL PENSION COMPONENT

 

4.01 Normal Retirement Benefits.

 

  (a) Normal Retirement Date - The Normal Retirement Date for a Regional Pension
Participant will be the first day of the calendar month coincident with or next
following his or her 65th birthday.

 

  (b) Normal Retirement Income - Upon reaching his or her Normal Retirement
Date, each Regional Pension Participant who retires will be entitled to receive
monthly Retirement Income determined as follows:

 

  (i) 1.75% of the Participant’s Final Annual Salary determined under
Section 1.17 of the Plan (i.e., without taking into account any salary increases
occurring after the fifth anniversary of the Effective Date) for each Year of
Service credited under the Prior BMS Plan prior to the Effective Date, reduced
by:

 

  A) The monthly Social Security Amounts to which the Regional Pension
Participant is, or would on application be, immediately entitled to upon
attainment of, and as in force on, his Normal Retirement Date or Deferred
Retirement Date, as the case may be, to the extent such Social Security Amounts
are attributable to Participating Employer contributions; provided, however,
that if the determination of the amount attributable to Participating Employer
contributions cannot clearly be made, then it will be assumed that 50 percent of
such amount is provided by Participating Employer contributions; and

 

 

B)

All Other Participating Employer Benefits payable monthly to the Participant;
provided, however, that (1) if such benefits are payable annually, a monthly
reduction equal to 1/12th of the annual amount will be made and (2) if such
benefits are payable in one-time lump sum, a monthly reduction will be made
equal to the Actuarial Equivalent of such lump sum payment, assuming such amount
would be paid in the form of a single life annuity commencing at the Regional
Pension Participant’s Normal Retirement Date; and

 

8



--------------------------------------------------------------------------------

  C) The Actuarial Equivalent of any Excess Severance Payments payable to the
Regional Pension Participant, assuming such Excess Severance Payments would be
paid in the form of a single life annuity commencing at the Regional Pension
Participant’s Normal Retirement Date.

 

  (c) For purposes of computing the reductions in Retirement Income required
under clauses (A), (B) and (C) of Section 4.01(b)(i) above, any Social Security
Amounts and Other Participating Employer Benefits payable to a Regional Pension
Participant in a currency other than United States dollars will be converted by
the Committee to equivalent United States dollars using such conversion or
exchange rate determined in accordance with Section 3.02. No adjustment will be
made in the amount of the benefit so determined because of any change in the
conversion or exchange rate after the reduction under clauses (A), (B) and
(C) of Section 4.01(b)(i) is first applied with respect to the Regional Pension
Participant’s Retirement Income.

 

4.02 Early Retirement Benefits.

 

  (a) Early Retirement Date - The Early Retirement Date for a Regional Pension
Participant will be the first day of any calendar month coincident with or next
following the Regional Pension Participant’s termination of service prior to his
or her Normal Retirement Date, provided that as of the date of such termination
he or she has (i) completed at least ten (10) Years of Service and (ii) attained
age 55.

 

  (b) Early Retirement Income at Normal Retirement Date - A Regional Pension
Participant who retires on an Early Retirement Date will be entitled to receive,
commencing on his or her Normal Retirement Date, monthly Retirement Income
determined in accordance with Section 4.01 above, but based on his or her
(i) Years of Service to such Early Retirement Date, (ii) Final Average Salary at
such Early Retirement Date and (iii) Social Security Amounts that would have
been payable at such Normal Retirement Date, assuming he or she continued to
work at his or her then current Annual Rate of Compensation until such Normal
Retirement Date, as determined by the Committee.

 

 

(c)

Early Retirement Income Prior to Normal Retirement Date - In lieu of Retirement
Income commencing on his or her Normal Retirement Date, a Regional Pension
Participant who retires on an Early Retirement Date may elect to have his or her
Retirement Income commence on such Early Retirement Date, or may, at any time
subsequent to such Early Retirement Date and prior to such Normal Retirement
Date, elect to have such Retirement Income commence on the first day of a month
which is after receipt of such election by the Committee and prior to such
Normal Retirement Date, and in either case the amount of such Retirement Income
will be determined in accordance with Section 4.02(b), subject to the reduction
for early commencement described in the following sentence. Such Retirement
Income will be reduced by  1/3 of 1% for each month by which the commencement of
Retirement Income precedes the first day of the month

 

9



--------------------------------------------------------------------------------

 

coinciding with or next following the Regional Pension Participant’s 60th
birthday. Such reduction shall not apply if Retirement Income commences on or
after the first day of the month coinciding with or next following the Regional
Pension Participant’s 60th birthday.

 

4.03 Deferred Retirement Benefits.

 

  (a) Deferred Retirement Date - The Deferred Retirement Date for a Regional
Pension Participant will be the first day of any calendar month coincident with
or next following the Regional Pension Participant’s termination of service
after his or her Normal Retirement Date.

 

  (b) Deferred Retirement Income - A Regional Pension Participant who retires on
a Deferred Retirement Date will be entitled to receive monthly Retirement Income
determined in accordance with Section 4.01 above, but based on his or her Years
of Service and Final Average Salary as of such Deferred Retirement Date,
provided, however, that such monthly Retirement Income shall in no event be less
than the monthly Retirement Income determined based on such Regional Pension
Participant Years of Service and Final Average Salary as of his or her Normal
Retirement Date.

 

4.04 Death Benefits.

 

 

(a)

Death On or After Earliest Retirement Date - If a vested Regional Pension
Participant dies on or after his Earliest Retirement Date, but prior to his or
her retirement and the commencement of his Retirement Income, and if he or she
is survived by his or her spouse, there will be paid to and for the life of such
surviving spouse, monthly benefits which are the Actuarial Equivalent of 50% of
the reduced Retirement Income which would have been payable to the Regional
Pension Participant had he or she retired on the day before such death and
elected to receive payment in the form of a 50% joint and survivor annuity at
the later of the date of his death or the date selected by such surviving spouse
for the commencement of survivor benefits (hereinafter referred to as a
“Pre-Retirement Survivor Annuity”). Payment of the Pre-Retirement Survivor
Annuity will commence on the later of (a) the first day of the month after the
month in which the Regional Pension Participant’s death occurs or (b) a date
selected in writing by such surviving spouse that is not later than the date the
Regional Pension Participant would have attained age 70 1/2 had he or she
survived.

 

  (b)

Death Before Earliest Retirement Date - If a vested Regional Pension Participant
dies before his termination of employment and prior to his or her Earliest
Retirement Date, and if he or she is survived by his or her spouse, there will
be paid to and for the life of such surviving spouse, monthly benefits which are
the Actuarial Equivalent of 50% of the reduced Retirement Income which would
have been payable to the Regional Pension Participant had he or she terminated
employment on the day before such death and elected to receive payment in the
form of a 50% joint and survivor annuity at the later of such Earliest
Retirement Date or the date selected by such surviving spouse for the

 

10



--------------------------------------------------------------------------------

 

commencement of survivor benefits (hereinafter referred to as a “Pre-Early
Retirement Survivor Annuity”). Payment of the Pre-Early Retirement Survivor
Annuity will commence on the later of (a) the first day of the month after the
month in which the Regional Pension Participant’s death occurs, (b) the first
day of the month in which would have included the Regional Pension Participant’s
Earliest Retirement Date had he or she survived or (c) a date selected in
writing by such surviving spouse that is not later than the date the Regional
Pension Participant would have attained age 70 1/2 had he or she survived. The
Pre-Early Retirement Survivor Annuity will be actuarially reduced, as necessary,
to reflect the commencement of such benefit before such Earliest Retirement
Date.

 

4.05 Disability Benefits.

 

  (a) Amount of Benefit - An active Regional Pension Participant who, based on
an independent medical review by a physician acceptable to the Committee, is
deemed by the Committee to be Disabled will be entitled to a Disability benefit
under the Plan equal to 70% of such Participant’s Pay. Salary increases that
would have been effective after the Disability Determination Date will not
increase the Disability benefit payable under the Plan.

 

  (b) Time and Manner of Payment - The Disability benefit will be payable
monthly in lieu of regular salary or wages, commencing on the Disability
Determination Date and ending on the earlier of (a) the date the Regional
Pension Participant ceases to be Disabled or (b) the first day of the month next
following the Regional Pension Participant’s 65th birthday. Any Disability
benefits payable under this Section 4.05 will be reduced by the amount of
(x) any Disability payments payable to the Participant under any
employer-sponsored disability plan, scheme or program or under the Regional
Pension Participant’s employment agreement and (y) and statutory Disability
payments or Disability benefits payable under any Governmental,
state-administered, public or semi-public plan, scheme or program.

 

  (c) Prorated Payments - In the event that a Regional Pension Participant is
entitled to payment of Disability benefits for only part of a month, a portion
of his monthly Disability benefit will be payable calculated as follows:

 

  (i) The amount of his monthly Disability benefit will be divided by 30 to
arrive at a daily rate, and

 

  (ii) Such daily rate will then be multiplied by the number of calendar days in
the month during which the Regional Pension Participant remained eligible for
Disability benefits under the Plan.

 

  (d) Recovery of Overpayments - The Plan will have the right to recover any
overpayment of Disability benefits, either directly from the Regional Pension
Participant or by deduction of the amount of overpayment from such Regional
Pension Participant’s future Disability benefit payments.

 

11



--------------------------------------------------------------------------------

  (e) Disability Service Crediting - The period during which a Participant is
receiving Disability benefits under the Plan will be taken into account in
determining Years of Service for purposes of determining Years of Vesting
Service and a Regional Pension Participant’s Early Retirement Date under the
Plan.

 

4.06 Termination of Service Prior to Earliest Retirement Date.

 

  (a) Unvested Terminated Participants. A Regional Pension Participant who
terminates service with a Participating Employer for any reason, prior to the
completion of five (5) Years of Vesting Service or attainment of age 65, will
not be entitled to any Plan benefits.

 

  (b) Vested Benefits at Termination. A Regional Pension Participant who
terminates service with a Participating Employer for any reason other than
retirement or death with five (5) or more Years of Vesting Service is fully
vested and will be entitled to receive at his or her Normal Retirement Date, if
he or she is then living, a benefit calculated in accordance with the normal
Retirement Income formula described in Section 4.01(b), using for such purpose
his or her Years of Service and Final Average Salary as of the date of such
termination of employment, determined in accordance with Sections 1.40 and 1.17,
respectively. In lieu of Retirement Income commencing at such Normal Retirement
Date, as provided in this Section 4.06(b), a Regional Pension Participant may
elect, in accordance with Section 4.06(c) to receive earlier payment of such
Retirement Income. In no event may payment of the Retirement Income to a
terminated vested Regional Pension Participant commence later than the Regional
Pension Participant’s Normal Retirement Date, and any such election that
designates a payment commencement date later than such terminated vested
Regional Pension Participant’s Normal Retirement Date will be void and without
effect.

 

  (c) Election to Commence Retirement Income Prior to Normal Retirement Date - A
vested Regional Pension Participant who terminates service for any reason other
than retirement or death may elect to have his Retirement Income commence on the
first day of a designated month following receipt of such election by the
Committee, which month is after his 55th birthday and prior to his Normal
Retirement Date, in which case such Retirement Income will be equal to the
amount determined in accordance with Section 4.06(b), but will be reduced by
such actuarial factors as are prescribed by Table A of the U.S. Retirement Plan
to reflect the commencement of Retirement Income prior to such Regional Pension
Participant’s Normal Retirement Date. Such actuarial factors will result in a
greater reduction of the Regional Pension Participant’s Retirement Income under
these circumstances than the factors that would have been used to calculate any
Retirement Income commencing before his Normal Retirement Date had he or she
retired on his Early Retirement Date.

 

  (d)

Rule of 70 - A Regional Pension Participant who: (i) was a regular full-time
employee of a Participating Employer and experienced an involuntary termination
of service from the Participating Employer, (ii) had completed at least ten (10)

 

12



--------------------------------------------------------------------------------

 

Years of Service as of the date of such involuntary termination of employment
and whose age plus Years of Service (rounded to the next highest whole number)
as of such date equaled or exceeded 70; (iii) is eligible for severance benefits
under a plan or program of a Participating Employer on account of such
involuntary termination of employment and (iv) has timely executed a general
release in a form satisfactory to the Committee, may commence his or her
Retirement Income as early as the first day of the month immediately following
such termination date to the extent the Regional Pension Participant has
satisfied the preceding conditions. If the commencement date of Retirement
Income is on or after the Regional Pension Participant’s attainment of age 55,
the amount of such Regional Pension Participant’s Retirement Income will be
determined in accordance with Section 4.02(b) or Section 4.02(c), as the case
may be. A Regional Pension Participant’s Retirement Income that commences prior
to his or her attainment of age 55 will be reduced by 20%, plus an additional
reduction of 6% per year for the first five years that such Regional Pension
Participant’s age at commencement precedes age 55, and 4% per year thereafter.

 

4.07 Payment of Retirement Income.

 

  (a) Normal Form. Except in situations where the Plan provides that Retirement
Income will be paid in the form of a lump sum, all benefits payable under this
Plan will be paid in equal monthly installments at the beginning of each month.
Unless an optional form of payment is elected in accordance with
Section 4.07(b), the Retirement Income of a Regional Pension Participant will be
payable as follows:

 

  (i) If he or she is not married at the time such Retirement Income commences,
he or she will be paid his full monthly Retirement Income for life, and such
Retirement Income will terminate immediately after the payment of the
installment for the month in which he or she dies.

 

  (ii) If he or she is married at the time such Retirement Income commences,
such Retirement Income will be paid in the form of a 50% joint and survivor
annuity, as described in Section 4.07(b)(ii), with his or her spouse as the
Designated Joint Pensioner, and such Retirement Income will terminate after the
payment of the installment for the month in which the Regional Pension
Participant’s spouse dies; except, however, that if the spouse predeceases the
Regional Pension Participant, the Retirement Income will terminate immediately
after the payment of the installment for the month in which the Regional Pension
Participant dies.

 

  (b) Optional Forms of Payment. In lieu of the normal forms of payment that
apply to Retirement Income under Section 4.07(a), a Regional Pension Participant
may elect, subject to Section 4.07(c), to receive the Actuarial Equivalent of
his or her Retirement Income in accordance with one of the following optional
forms:

 

  (i) Option 1 – Single Life Annuity - An unreduced monthly Retirement Income
for the Participant’s life, with no amounts payable to the Regional Pension
Participant’s spouse or any other Designated Joint Pensioner upon his or her
death.

 

13



--------------------------------------------------------------------------------

  (ii) Option 2 – Joint and Survivor Annuity - An actuarially reduced monthly
Retirement Income for the Regional Pension Participant’s life and upon his death
the Designated Joint Pensioner will continue to be paid a reduced monthly
Retirement Income for his or her life in an amount elected by the Regional
Pension Participant equal to either 50%, 75% or 100% of the Regional Pension
Participant’s reduced monthly Retirement Income. Such Retirement Income will
terminate immediately after the payment of the installment for the month in
which the Designated Joint Pensioner dies; except, however, that if the
Designated Joint Pensioner predeceases the Regional Pension Participant, the
Retirement Income will terminate immediately after the payment of the
installment for the month in which the Regional Pension Participant dies. If the
Designated Joint Pensioner dies before the commencement of reduced Retirement
Income payment to the Regional Pension Participant, the election of the joint
and survivor annuity option will be null and void.

 

  (iii) Option 3 – 10 or 15 Year Period Certain - An actuarially reduced monthly
Retirement Income payable for the Regional Pension Participant’s life and, in
the event of his or her death within a period of either 120 or 180 months (as
elected by the Regional Pension Participant) after the date such Retirement
Income commenced, the same monthly amount will continue to be paid to the
Participant’s Designated Joint Pensioner for the balance of the 120 or 180-month
period. This option is available only if the period elected does not exceed the
life expectancy of the Regional Pension Participant or the joint life
expectancies of the Regional Pension Participant and the Designated Joint
Pensioner.

 

  (iv) Option 4 – Lump Sum - A single lump sum payment that is the Actuarial
Equivalent of the normal form of Retirement Income described in Section 4.07(a).

 

  (v) Option 5 – Partial Lump Sum - A single lump sum payment in an amount
elected by the Regional Pension Participant that is the Actuarial Equivalent of
either 25%, 50% or 75% of the normal form of Retirement Income described in
Section 4.07(a), with the balance paid in such normal form of payment.

 

  (vi) Other Payment Options - To the extent administratively feasible, the
Committee may, in its discretion, authorize other optional forms of payment
under the Plan that are consistent with the optional forms of payment that may
be available under the U.S. Retirement Plan from time to time; provided,
however, that any such other optional form of payment authorized by the
Committee is the Actuarial Equivalent of the normal form of Retirement Income
described in Section 4.07(a).

 

14



--------------------------------------------------------------------------------

  (c) Conditions of Election. The Committee, in its sole and absolute
discretion, may approve or deny any application for an optional form of payment
of Retirement Income (which application must be properly executed and filed with
the Committee no less than sixty (60) days prior to the Retirement Income
commencement date) and to formulate rules with respect to the election of, and
payments under, any such optional form of payment. In the event a Regional
Pension Participant who is married at the time of election wants to select an
optional form of payment under Section 4.07(b) or the Regional Pension
Participant wants to name someone other than his or her spouse as the Designated
Joint Pensioner, the spouse must consent in writing to such optional form of
payment or alternate Designated Joint Pensioner on such form and in such manner
that is satisfactory to the Committee. Such consent must be notarized or
witnessed by a Plan representative.

 

  (d) Mandatory Cash-Out of Small Benefits - Any other provision of this
Section 4.07 to the contrary notwithstanding, if upon a vested Regional Pension
Participant’s termination of service for any reason, the Actuarial Equivalent
lump sum value of the Retirement Income to which the Regional Pension
Participant will be entitled under the Plan as of the date of such termination
of service is not more than $25,000, such Retirement Income will be paid in a
single lump sum payment as soon as administratively practicable following such
termination of service.

 

V. KEY INTERNATIONAL REPLICATION PROGRAM

 

5.01 Purpose. The purpose of the Key International Replication Program is to
replicate closely as legally and administratively practicable the retirement
benefits that a Replication Program Participant would have been entitled to
receive under his or her Home Country Plan had he or she continued to be
eligible to participant in such Home Country Plan while employed with his or her
Participating Employer.

 

5.02 Home Country Plans. The applicable provisions of the respective Home
Country Plan of each Replication Program Participant are incorporated herein and
are a part of this Article V.

 

5.03 Retirement Date. A Replication Program Participant will be entitled to
retire and commence payments of Retirement Income under the Plan at the same
time that he or she would have been entitled to retire and commence benefits
under his Home Country Plan had he or she continued to participate in such plan,
and had service with BMS while a participant in the Prior BMS Plan and his
Participating Employer while a Participant in this Plan counted as service under
the Home Country Plan.

 

5.04 Retirement Income. The Retirement Income each Replication Program
Participant will be entitled to receive under the Plan on any retirement date
permitted under his Home Country Plan will be determined as follows:

 

  (a) The benefit that the Replication Program Participant would have been
entitled to receive on such retirement date under the benefit formula of his
Home Country Plan, computed as if had he or she continued to participate in such
Home Country Plan through such retirement date, and treating (i) service with
BMS prior to the Effective Date, without regard to any service with his or her
Participating Employer after the Effective Date while a Participant in this
Plan, as service under the Home Country Plan and (ii) earnings from BMS while a
participant in the Prior BMS Plan and from his or her Participating Employer
while a Participant in this Plan, without regard to any such earnings occurring
after the fifth anniversary of the Effective Date, as earnings under the Home
Country Plan, reduced by

 

15



--------------------------------------------------------------------------------

  (b) The actual benefit, if any, that the Replication Program Participant is
entitled to receive on such retirement date from such Home Country Plan.

 

5.05 Vested Benefits. A Replication Program Participant will vest in his
Retirement Income under this Plan at the same time that he or she would have
become entitled to a vested benefit under his or her Home Country Plan had his
or her Years of Vesting Service under this Plan counted as vesting service under
such Home Country Plan.

 

5.06 Other Benefits. All other benefits (including, without limitation, death,
disability or termination benefits) that would have been payable to a
Replication Program Participant or his beneficiary under his or her Home Country
Plan had he or she continued to participate in such Home Country Plan while
employed by a Participating Employer will be provided to such Replication
Program Participant or his beneficiary under this Plan at such time and in such
amounts as would had been provided under his Home Country Plan; provided,
however, that any such benefits provided under this Plan will be offset by the
amount, if any, of such benefits the Replication Program Participant or
beneficiary is actually entitled to receive under the Home Country Plan.

 

5.07 Payment of Benefits. Retirement Income and other benefits payable to a
Replication Program Participant under this Plan will be paid at the same time
and in the same form of payment, and subject to the same restrictions,
conditions and limitations, as provided in his or her Home Country Plan

 

5.08 Tax Treatment. To the extent that any provision of this Article V
incorporates, or has the effect of replicating, any provision of a Home Country
Plan, only the benefit design features of such provision will be incorporated or
replicated herein, and not the tax treatment applicable to the accrual or
distributions of such benefit under the Home Country Plan.

 

VI. KEY INTERNATIONAL SUPPLEMENTAL PROGRAM

 

6.01 Purpose. The purpose of the Key International Supplemental Program is to
supplement a Supplemental Program Participants frozen retirement benefit under
his or her Home Country Plan by providing a benefit under this Plan that applies
Final Average Salary increases while employed with a Participating Employer
through the five-year anniversary of the Effective Date to the benefit formula
used to determine his or her retirement benefit under his Home Country Plan.

 

16



--------------------------------------------------------------------------------

6.02 Home Country Plans. The applicable provisions of the respective Home
Country Plan, of each Supplemental Program Participant are incorporated herein
and are a part of this Article VI.

 

6.03 Retirement Income. The Retirement Income each Supplemental Program
Participant will be entitled to receive under the Plan on his or her benefit
commencement date will be determined as follows:

 

  (a) The benefit that the Supplemental Program Participant would be entitled to
receive on such benefit commencement date under the benefit formula of his or
her Home Country Plan, based on actual service credited under such Home Country
Plan and his or her Final Average Salary as determined under Section 1.17 of
this Plan (i.e., without taking into account any salary increases occurring
after the fifth anniversary of the Effective Date), reduced by

 

  (b) The actual benefit, if any, that the Supplemental Program Participant is
entitled to receive on such benefit commencement date from such Home Country
Plan, based on actual service and earnings credited under such Home Country
Plan.

 

6.04 Vested Benefits. A Supplemental Program Participant will vest in his
Retirement Income under this Plan at the same time that he or she would have
become entitled to a vested benefit under his or her Home Country Plan had his
or her Years of Vesting Service under this Plan counted as vesting service under
such Home Country Plan.

 

6.05 Payment of Benefits. Retirement Income payable to a Supplemental Program
Participant under this Plan will be paid at the same time and in the same form
of payment, and subject to the same restrictions, conditions and limitations, as
provided in his Home Country Plan.

 

6.06 Tax Treatment. To the extent that any provision of this Article VI
incorporates, or has the effect of replicating, any provision of a Home Country
Plan, only the benefit design features of such provision will be incorporated or
replicated herein, and not the tax treatment applicable to the accrual or
distributions of such benefit under the Home Country Plan.

 

VII. SPECIAL PROVISIONS APPLICABLE TO SECTION 409A PARTICIPANTS AND OTHER U.S.
PARTICIPANTS

 

7.01 Participants Covered. The provisions of this Article VII modify certain
provisions of the Plan and, unless a particular provision specifies that it
applies with respect to Section 409A Participants only, such provision (as
modified) will apply with respect to all U.S. Participants. Except as otherwise
specifically modified herein, a U.S. Participant’s rights and entitlements with
respect to benefits under the Plan will be determined in accordance with the
applicable provisions of Plan.

 

17



--------------------------------------------------------------------------------

7.02 Death Benefits. To the extent that the surviving spouse of a Section 409A
Participant is eligible to receive death benefits under Section 4.04, the
following modifications to Section 4.04 will apply for purposes of determining
when payment of such death benefits will commence:

 

  (a) Pre-Retirement Survivor Annuity - If such surviving spouse is entitled to
receive a Pre-Retirement Survivor Annuity under Section 4.04(a), payment of such
Pre-Retirement Survivor Annuity will commence on the first day of the month
after the month in which the Section 409A Participant’s death occurs.

 

  (b) Pre-Early Retirement Survivor Annuity - If such surviving spouse is
entitled to receive a Pre-Early Retirement Survivor Annuity under
Section 4.04(b), payment of such Pre-Early Retirement Survivor Annuity will
commence on the later of (i) the first day of the month after the month in which
the Section 409A Participant’s death occurs and (ii) the first day of the month
in which the Section 409A Participant would have attained his Earliest
Retirement Date had he or she survived.

 

7.03 Payment of Retirement Income. Subject to paragraphs (c) and (d) of this
Section 7.03, in the case of a Section 409A Participant whose Separation from
Service occurs after the Effective Date, the Retirement Income payable to such
Section 409A Participant under the Plan will be paid at the time and in the form
of payment set out in paragraph (a) below, unless the Section 409A Participant
timely elects an alternate time and/or form of payment in accordance with
paragraph (b) below.

 

  (a) Default Time and Form of Payment -

 

  (i) Benefit Payment Date - A Section 409A Participant will paid (or commence
payment of) his Retirement Income on or about the first day of the month
following the month in which his Separation from Service occurs; except,
however, that if his or her Separation from Service occurs prior to his or her
Earliest Retirement Date, payment will be made (or commence) on or about the
first day of the month following such Earliest Retirement Date.

 

  (ii) Normal Form of Payment - The normal form of payment for a Section 409A
Participant will be an Actuarial Equivalent lump sum payment.

 

  (b) Payment Elections - The Committee may, but is not required to, permit a
Section 409A Participant to elect, in lieu of the time and form of payment set
out in paragraph (a) above, to be paid (or commence payment of) his or her
Retirement Income at a different specified date following his or her Separation
from Service and/or to receive such Retirement Income in any of the forms of
payment available under his or her Home Country Plan or Section 4.07 of this
Plan; provided, however, that any such payment elections, if permitted by the
Committee, will be subject the following conditions and limitations:

 

 

(i)

Such election must be in writing (on a form acceptable to the Committee) and,
except as provided in clause (ii) below, must have been received by the
Committee no later than the 30th day following the date that the Section 409A
Participant was first selected to participate in the Prior BMS Plan; and

 

18



--------------------------------------------------------------------------------

  (ii) Any such election to change either the time or form of payment that is
made after the 30-day initial election period described in clause (i) of the
sub-Section 7(b) will be subject to the following additional conditions and
limitations:

 

  A) The election must be received by the Committee no later than 12 months
prior to the benefit payment date set out in the Section 409A Participant’s most
recent payment election (or if no payment elections have been made, as set out
in clause (i) of paragraph (a) above);

 

  B) The election will not be valid and effective until 12 months after it is
received by the Committee; and

 

  C) The election must provide for a benefit payment date that is at least five
(5) years later than the benefit payment date set out in the Section 409A
Participant’s most recent payment election (or if no payment elections have been
made, as set out in clause (i) of paragraph (a) above).

 

  (c) Mandatory Cash Out of Small Benefits - Notwithstanding Section 4.07(d) or
any payment elections made under this Section 7.03, but subject to paragraph
(d) below, if, upon a Section 409A Participant’s Separation from Service, the
Actuarial Equivalent lump sum value of his or her vested Retirement Income is
less than the applicable dollar amount under Code section 402(g)(1)(B) ($16,500
for 2009), such Retirement Income will be paid in a single lump sum payment as
soon as administratively practicable following such Separation from Service.

 

  (d)

Payment Delay for Section 409A Specified Employees - Any provision of the Plan
to the contrary notwithstanding, in the event that the Committee determines that
a Section 409A Participant is a Section 409A Specified Employee as of the date
of his or her Separation from Service, the Committee shall withhold payment of
any Retirement Income that is payable to such Section 409A Specified Employee on
account of such Separation from Service until the first day of the seventh month
following such Separation from Service (the “Delayed Payment Date”). In the
event such Retirement Income is payable in the form of monthly installments
pursuant to a valid payment election made by such Section 409A Specified
Employee in accordance with paragraph (b) of this Section 7.03, the Committee
will accumulate the first six monthly installments of such Retirement Income
until the Delayed Payment Date. The withheld payments will be paid to the
Section 409A Specified Employee in a single lump sum payment on the Delayed
Payment Date, with interest for

 

19



--------------------------------------------------------------------------------

 

the period of delay, compounded monthly, equal to the interest rate used under
the U.S. Retirement Plan to determined lump sum equivalencies. Notwithstanding
the foregoing, if the Section 409A Specified Employee dies prior to the Delayed
Payment Date, any payments that have been withheld and accumulated in accordance
with this paragraph shall be paid to his or her Designated Joint Pensioner or
beneficiary, as the case may be, in a single lump sum payment as soon as
administratively feasible following such death, with interest as calculated
above.

 

7.04 Legal Status. The provisions of this Article VII are intended to comply
with the applicable requirements of Code section 409A and should be interpreted
and administered to the fullest extent possible in a manner consistent with such
intent. To the extent that the provision of retirement benefits to any U.S.
Participants hereunder would cause any part of the Plan to become subject to the
requirements of ERISA, the part of the Plan that provides such benefits to U.S.
Participants is intended to constitute a separate “top-hat plan” that is
unfunded and maintained by the Company primarily for purposes of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of ERISA sections 201(2), 301(a)(3) and 401(a)(1).

 

VIII. AMENDMENT AND TERMINATION

 

8.01 Amendment. The Committee may amend the Plan at any time and from time to
time; provided, however, that any such amendment that would result in either a
material change in the cost of operating the Plan or a material modification in
the terms and provisions of the Plan must be approved by the Board.
Notwithstanding the forgoing, no amendment or modification to the Plan will be
effective unless the Plan, as so amended or modified, will be for the exclusive
benefit of Participants and their Designated Joint Pensioners, and no such
amendment or modification will directly or indirectly deprive a Participant or
Designated Joint Pensioner of any benefit accrued prior to the date of such
amendment. The Committee may designate any of its members, or delegate to an
appropriate officer of the Company, the authority to make any technical changes
or any other changes to the Plan, including retroactive amendments, that may be
necessary for the Plan to comply with applicable law or governmental
regulations.

 

8.02 Termination. The Board reserves the right to terminate the Plan, in whole
or in part, for any reason and at any time.

 

IX. THE COMMITTEE

 

9.01 Membership. The Plan will be administered by the Committee, which will
consist of such number of persons, not less than three, who will be appointed
and may be removed by the Board. Any Committee member may resign by delivering
his written resignation to the Committee and the Board, and such resignations
shall become effective upon delivery or, if later, upon the date specified
therein.

 

20



--------------------------------------------------------------------------------

9.02 Committee Powers. The Committee will have all powers necessary to
administer the Plan in accordance with its terms and provisions. Without
limiting the generality of the foregoing, the Committee shall have the following
discretionary authority and responsibilities in addition to those provided
elsewhere in the Plan:

 

  (a) to grant or deny claims for benefits under the Plan;

 

  (b) to require any person to furnish such information as it may request for
the purpose of the proper administration of the Plan as a condition to receiving
any benefit under the Plan;

 

  (c) to make and enforce such rules and regulations for the administration of
the Plan consistent with the provisions thereof and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

 

  (d) to interpret and construe the provisions of the Plan, and to resolve
ambiguities, inconsistencies and omissions therein;

 

  (e) to decide such questions as may arise in connection with the operation of
the Plan including, but not limited to, questions concerning the eligibility of
any Key Employee to participate in or receive benefits under the Plan; and

 

  (f) to determine the amount of benefits that will be payable to any person in
accordance with the provisions of the Plan and to authorize payment of such
benefits.

 

9.03 Committee Actions. The Committee will act by a majority of its members at a
meeting or in writing without a meeting. Any construction, interpretation or
application of the Plan by the Committee will be final, conclusive and binding
on all persons except as otherwise provided by law.

 

9.04 Delegation. The Committee may, in its discretion, designate individual
members of the Committee or persons other than members of the Committee to
perform routine acts, sign documents on its behalf and carry out such other
responsibilities of the Committee under the Plan as it may see fit, including,
but not limited to, the determination of questions concerning the eligibility of
any Key Employee to participate in or receive benefits under the Plan, the
interpretation and construction of the provisions of the Plan, the resolution of
ambiguities, inconsistencies and omissions therein, and the resolution of any
claim for benefits under the Plan. The Committee may also employ such actuaries,
accountants, legal counsel who may be of counsel of a Participating Employer,
other specialists and other persons as the Committee deems necessary or
desirable in connection with the administration of the Plan, and the Committee
and any person to whom it may delegate any duty or power in connection with the
administration of the Plan, each Participating Employer and the officers and
directors thereof shall be entitled to rely conclusively upon and shall be fully
protected in any action omitted, taken or suffered by them in good faith in
reliance upon any actuary, accountant, counsel or other specialist or other
person selected by the Committee or in reliance upon any tables, evaluations,
certificates, opinions or reports which shall be furnished by any of them.

 

21



--------------------------------------------------------------------------------

9.05 Limitation of Liability. No member of the Committee will be personally
liable for the acts or omissions of any other member or for his own acts or
omissions as a member of the Committee unless his own acts or omissions
constitute willful misconduct.

 

X. MISCELLANEOUS PROVISIONS

 

10.01 Alienation of Benefits Prohibited. The benefits provided hereunder are
intended for the personal security of persons entitled to payments under the
Plan. Except as otherwise required by law, Plan benefits cannot be anticipated,
sold, assigned or pledged in any way, whether voluntarily, or involuntarily;
however, the Company reserves the right to offset against any benefit such
amount as may be necessary to satisfy debts owed by the Participant to the
Company or any other Participating Employer.

 

10.02 No Employment Rights Granted. The Plan will not confer upon any
Participant any right of employment and no provisions of the Plan will interfere
with the right of any Participating Employer to discharge a Participant before
his Earliest Retirement Date or retire any Participant after his Normal
Retirement Date.

 

10.03 No Additional Rights. No rights under this Plan will vest in any
Participant or beneficiary and no benefits will be payable hereunder, except as
provided specifically herein.

 

10.04 Incapacity. If any person entitled to receive payments under the Plan is a
minor or is physically or mentally incapable of receiving or acknowledging
receipt of such payments, any payment due such person will be paid to his
guardian or other legal representative. If no guardian or other legal
representative has been appointed, the Committee may arrange to have any such
payment made to such person’s parent or to any person or organization taking
care of him or, in the case of a minor, to deposit the amount of such payment in
a savings account in the minor’s name, payable to him at majority. The Company
will have no further responsibility as to funds so paid or deposited.

 

10.05 Missing Payees. If any benefit hereunder has been payable and unclaimed
for four years since the whereabouts or continued existence of the person
entitled thereto was last known to the Committee, such benefit will be
forfeited. In the event the missing payee is subsequently located, the
previously forfeited benefit will be restored.

 

10.06 Correction of Errors. If an error is made in a benefit computation under
the Plan, the benefit amount will be adjusted to correct the error. Any
overpayments made to a Participant or Designated Joint Pensioner in error must
be returned to the Company. Overpayments can be deducted from, and underpayments
can be added to, future payments due under the Plan. A Participant or Designated
Joint Pensioner may also repay an overpayment in a lump sum.

 

10.07 Jurisdiction. This Plan will be construed, regulated, administered and
enforced according to the laws of the State of New York, without regard to its
conflict of law provisions, to the extent such laws are not superseded by the
applicable law of the jurisdiction in which a Participating Employer is located.

 

22



--------------------------------------------------------------------------------

10.08 Invalidity. If any provision or portion of this Plan is held to be invalid
or unenforceable, such invalidity or unenforceability will not affect the
balance of the Plan. The Plan will be construed and enforced as if such
provision had not been included; provided, however, this Plan will be reformed
only to the extent necessary to comply with applicable law.

 

10.09 Number and Gender. As used in the Plan, the singular number includes the
plural number and the masculine gender includes the feminine gender unless the
context in which it is used in the Plan requires otherwise.

 

10.10 Headings. The headings used in the Articles, Sections and paragraphs of
the Plan are for convenience only and are not intended to control or affect the
meaning or construction of any of the Plan’s provisions.

 

23